Citation Nr: 1731543	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter is before the Board of Veteran's Appeals (Board) on appeal of a January 2012 rating decision of the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA), which granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  The Philadelphia, Pennsylvania, Regional Office (RO) has jurisdiction over the claim. 

This matter was most recently before the Board in September 2014, where the Board remanded the issue of entitlement to an initial rating for bilateral hearing loss for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's treatment records from the Lebanon VA Medical Center reflect that he received an audiological examination in April 2015, which included objective audiometric testing.  The VA audiologist reported that the Veteran's hearing loss had worsened since his audiometric evaluation in May 2012, stating that for each ear, he experienced a "5-10dB decrease in hearing since previous evaluation; 16% decrease in speech discrim[,]" with 72% speech discrimination in his right ear and 76% speech discrimination in his left ear.  The April 2015 VA audiologist also recommended that the Veteran receive an "[a]udiological re-evaluation in approx. two years, or sooner if pt notices any change, with new consult from PCP."  Unfortunately, while the report indicates that the Veteran's April 2015 audiogram is available in QUASAR, the audiometric testing results are not associated with the claims file.  The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results; without the results of the Veteran's pure tone audiometry tests, the Board is unable to determine the degree of the Veteran's disability from hearing impairment.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  On remand, the AOJ should obtain these test results and any ongoing VA treatment records pertinent to bilateral hearing loss dating since April 2015.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that, at his June 2014 hearing, the Veteran stated that he received treatment from a private provider for his service-connected bilateral hearing loss.  Those records have not yet been associated with the claims file.  On remand, any outstanding private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any and all VA treatment records from the Lebanon VA Medical Center, the Lancaster CBOC, and/or any other VA medical facility that may have treated the Veteran that are not already associated with the claims file and associate those documents with the claims file.  In particular, obtain the audiometric testing results from the Veteran's April 2015 audiometric evaluation, which are apparently located in QUASAR, along with the results of any other audiometric testing performed after April 2015.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an audiometric evaluation, should be conducted and the results reported in detail.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for an increased evaluation for his bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




